Title: To James Madison from Moses Young, 24 September 1802 (Abstract)
From: Young, Moses
To: Madison, James


24 September 1802, Madrid. “My last was of the 9th, July, which I now confirm & refer to. I was yesterday honored with your letter dated by mistake the 29th, April, as it I⟨s⟩ an answer to mine written here on the 26th, of the same month. I lose no time in notifying government that unless congress passes a law to compensate me in proportion to the compensation or emoluments of other foreign consuls at Madrid—and in proportion to the salary of the Minister of the United States, I shall, at the end of six months from the first of next month, think myself at liberty to quit the service, whether there should be then anybody here to do the duty or not.
“The annual pay of the english consul general at Madrid, is twelve hundred pounds sterling, exclusive of perquisites.
“Colonel Humphreys expressed an opinion that from my experience and knowledge of the business here, it would serve the interests of the citizens of the United States who have claims on this government if I was appointed one of the commissioners under the convention. Mr. Pinckney seems to be of the same opinion—should the executive think so, I, with all deference suggest & submit to you, Sir, the reasonableness of my expectation that it be recommended to congress to reconsider my old claim for salary as secretary to the commission to Holland in the year 1780. I shall request my attorney, Mr. Beckley to renew the claim early in the next session.
“Having mentioned in a former letter that ever since October ’97, I had done and continued to do the duty of an agent at Madrid for american claims and appeals to the supreme court without making any charge therefor to the claimants, I shall take the liberty of enclosing herewith a copy of my correspondence with Mr. Barnet & Mr. Mountflorence on the subject [not found], which proves that it has been customary for the american as well as other consuls in Europe to charge a commission for such agency.”
